                  Case 1:21-cv-00574-SAB Document 4 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     LINDA CERDA,                                       Case No. 1:21-cv-00574-SAB
11
                      Plaintiff,                        ORDER DENYING APPLICATION TO
12                                                      PROCEED IN FORMA PAUPERIS
             v.                                         WITHOUT PREJUDICE AND REQUIRING
13                                                      PLAINTIFF TO FILE LONG FORM
     COMMISSIONER OF SOCIAL SECURITY,                   APPLICATION
14
                      Defendant.                        (ECF No. 3)
15
                                                        TWENTY DAY DEADLINE
16

17          Linda Cerda (“Plaintiff”) filed a complaint on April 6, 2021, challenging a final decision

18 of the Commissioner of Social Security denying his application for disability benefits. Plaintiff

19 did not pay the filing fee in this action and instead filed an application to proceed in forma
20 pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 3.) However, Plaintiff’s application does not

21 demonstrate that she is entitled to proceed without prepayment of fees in this action.

22          According to the application, Plaintiff’s spouse is employed and earns $2,560 per month,

23 in addition to the couple receiving $6,400 in stimulus payments. (ECF No. 2.) Taking only the

24 spouse’s income, the household income would be $30,720. Based on this amount of income, it

25 does not appear that Plaintiff would be entitled to proceed without prepayment of fees.

26          In assessing whether a certain income level meets the poverty threshold under Section

27 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

28 of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL


                                                    1
                 Case 1:21-cv-00574-SAB Document 4 Filed 04/07/21 Page 2 of 2


 1 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2021 Poverty Guidelines

 2 for the 48 contiguous states for a household of two is $17,420.00. 2021 Poverty Guidelines,

 3 https://aspe.hhs.gov/2021-poverty-guidelines (last visited April 7, 2021). Given the household

 4 income exceeding $30,000 per year, Plaintiff’s application does not currently provide sufficient

 5 information for the Court to conclude that she is entitled to proceed in this action without

 6 prepayment of fees.       Accordingly, the Court will order Plaintiff to complete and file an

 7 Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO

 8 239. If Plaintiff is unwilling to complete and submit the long form application, Plaintiff must

 9 pay the filing fee in full.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

12          2.      The Clerk of the Court is directed to forward an in forma pauperis application

13                  (Long Form) to Plaintiff;

14          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

15                  $402.00 filing fee for this action, or (2) file an application to proceed in forma

16                  pauperis without prepayment of the fee; and

17          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

18
     IT IS SO ORDERED.
19
20 Dated:        April 7, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                       2
